Exhibit 10(a)(1)
[*] TEXT OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
Confidential Treatment Requested by Core Molding Technologies, Inc.
Under 17 C.F.R. Sections 200.80(B)(4), 200.83 and 240.24b-2
FIRST ADDENDUM TO COMPREHENSIVE SUPPLY AGREEMENT
THIS FIRST ADDENDUM is entered into this 28th day of January, 2010 by and
between Navistar, Inc., a Delaware corporation (“Buyer”), and CORE MOLDING
TECHNOLOGIES, INC./CORE COMPOSITES CORPORATION, a Delaware corporation
(“Seller”). Capitalized terms used herein but not defined have the meanings set
forth in the Agreement.
WHEREAS, the parties hereto are parties to that certain Comprehensive Supply
Agreement dated June 23, 2008 (the “Supply Agreement”); and
WHEREAS, Buyer and Seller wish to add provisions to the Supply Agreement as a
result of Buyer’s relocation of certain production to Buyer’s Escobedo Assembly
Plant, which prompted Buyer to ask Seller to shift production of certain of
Seller’s Products to Seller’s Matamoros, Mexico production facility.
NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

  1.   Seller will install, at its expense (approximately $4,000,000),
additional compression molding presses at its plant in Matamoros, Mexico, in
numbers and configurations needed to ensure adequate capacity to produce the
following Products under historically-typical demand conditions:

  a.   [*]

  b.   [*]

  c.   [*]

  d.   [*]

  2.   [*]

                 
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]  *
[*]
  [*]   [*]   [*]   [*]  *
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]  *
[*]
  [*]   [*]   [*]   [*]  *
[*]
  [*]   [*]   [*]   [*]  *
[*]
  [*]   [*]   [*]   [*]  *

*[*]
* Confidential Treatment Requested by Core Molding Technologies, Inc

 

 



--------------------------------------------------------------------------------



 



Buyer and Seller will work jointly to determine the appropriate size of the
inventory banks required to support the Product moves considering the production
needs of Buyer and the timing requirements to move the equipment. Buyer will
ultimately be responsible for determining the inventory bank quantities and will
assume any risk of actual demand fluctuations in relation to the bank size.
Seller will be responsible for meeting the timing requirements of the equipment
move.

  3.   Seller and Buyer will develop a final move timeline once the inventory
bank sizes are determined, as the size of the bank will impact timing. It is
currently estimated that production start-up for the [*] will start in Mexico in
May 2010 and production of the [*] will begin in June 2010.

  4.   Seller will initiate move of production lines to Mexico once this First
Addendum is executed and the inventory bank sizes are determined.

  5.   Buyer will be responsible for all costs as noted in the cost breakdown of
the attached Appendix A, of the inventory bank. Final costs will be determined
based upon the actual bank quantities determined to be necessary.

  a.   Buyer may at its own option choose to purchase and store the bank at
Buyer’s (or its logistics vendor’s) facility. Should Buyer chose to store the
bank, Buyer will be responsible to ensure that all Products are properly stored
to avoid any damage during storage and to ensure products remain in a
paint-ready condition for use by Buyer’s production facilities.

  6.   Buyer will be responsible for the costs of moving its molds, secondary
equipment, racks, etc., as shown in the cost breakdown in the attached
Appendix A, to Seller’s Matamoros Mexico plant.

  a.   Buyer may contract directly with its logistic suppliers to transport
these items to Mexico. Seller will support the loading and unloading of these
items in its facilities. Buyer and Seller will work together to ensure that the
timing of these moves is in support of the overall project timeline and start up
needs.

  b.   Alternatively, if directed by Buyer, Seller will contract with the
logistics carriers to transport these items to Mexico. Under this arrangement,
Seller will bill Buyer for the costs to move this equipment. Payment terms will
match those Seller receives from the logistics carriers.

  7.   Buyer will be responsible for the costs to disconnect, transfer and
reinstall in Seller’s Matamoros plant, all Buyer-owned assembly cell equipment.
These costs are shown in the cost breakdown in the attached Appendix A. Seller
will be responsible to manage this transfer to ensure that all equipment is
properly disassembled and reassembled to produce Products consistent with the
assembly of these Products in Columbus.

  a.   [*]

  b.   [*].

  c.   Seller will invoice Buyer progress billings consistent with service
vendors’ invoicing practices.

  d.   Payment terms for these invoices from Seller to Buyer will match the
providers’ invoice payment terms.

* Confidential Treatment Requested by Core Molding Technologies, Inc



 

 



--------------------------------------------------------------------------------



 



  8.   The parties recognize that, should production using the Products covered
by this First Addendum be moved from Buyer’s Escobedo plant to any other
location further from Seller’s Matamoros Plant than the Escobedo Assembly Plant,
Buyer will experience higher logistics costs for its products shipped from
Seller’s Matamoros facility. Buyer agrees not use logistics costs as a basis to
deem Seller uncompetitive as a supplier under section 19 of the Supply
Agreement, should such a move occur.

  9.   All other terms and conditions of the Supply Agreement shall remain in
full force and effect.

             
CORE MOLDING TECHNOLOGIES, INC.
      NAVISTAR, INC.    
 
           
/s/ Terrence J. O’Donovan
 
      /s/ Dustin J. Miller
 
   
Terrence J. O’Donovan, VP
      Dustin J. Miller, Supply Manager    
 
           
January 28, 2010
 
      January 28, 2010
 
   
Date
      Date    

* Confidential Treatment Requested by Core Molding Technologies, Inc

 

 



--------------------------------------------------------------------------------



 



[*] TEXT OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
Confidential Treatment Requested by Core Molding Technologies, Inc.
Under 17 C.F.R. Sections 200.80(B)(4), 200.83 and 240.24b-2
EXHIBIT A: [*]
* Confidential Treatment Requested by Core Molding Technologies, Inc

 

 